McHUGH, Circuit Judge,
concurring:
I concur in many respects with the majority’s thoughtful and nuanced discussion of a difficult topic. But because I do not agree the resolution of this case turns on whether the license plate at issue consti*965tutes pure or symbolic speech, I write separately.
The majority first decides the graphic image of a kneeling Native American on the Oklahoma standard license plate is “not an exercise of self-expression entitled to pure-speech protection.” Maj. Op. at •950. It next considers whether the graphic is entitled to protection under the Supreme Court’s symbolic speech jurisprudence and concludes it is “sufficiently communicative” to qualify as symbolic speech. Id. at 960. It then holds that, because Mr. Cressman does not object to the only identifiable message a reasonable observer would glean from the graphic and because he is required, at least in the symbolic speech context, to identify some message he finds objectionable, his compelled speech claim fails. Id. at 963-64. Thus, the majority concludes that “symbolic speech” can be compelled more readily under the First Amendment than “pure speech.” I do not agree.
In my opinion, the analytical framework adopted by the majority and in our prior decision in this matter, Cressman v. Thompson, 719 F.3d 1139 (10th Cir.2013) (Cressman I), has been supplanted by the United States Supreme Court’s decision in Walker v. Texas Div., Sons of Confederate Veterans, Inc.,-U.S. -, 135 S.Ct. 2239, 192 L.Ed.2d 274 (2015). In Cress-man I, the first unresolved issue was whether the case involved speech at all. As I read Walker, there is no longer any question that Oklahoma was engaged in government speech when it selected the slogan and graphic depicted on its standard license plate. And because the license plate, as a whole, is government speech designed to deliver a message from the State of Oklahoma,11 see no reason to begin our analysis by assessing whether the graphic alone constitutes speech, or whether that speech is symbolic or pure. Everyone, even Mr. Cressman, agrees Oklahoma selected a standard plate design that was intended to convey a message promoting the state. Aplt-App. at 122, 171; Aplt. Reply Br. at 9 n. 6; Maj. Op. at 959-60. Thus, it is speech. In my view, once it is determined the license plate is speech, the restrictions on the Oklahoma government’s right to compel a private individual to carry its message apply equally, irrespective of whether the individual is compelled to speak through words, actions, symbols, or gestures.
My conclusion that the Oklahoma license plate at issue here is speech is based on the Supreme Court’s recent decision in Walker. ■ There, the Court considered whether the Texas Department of Motor Vehicles Board’s (the Board) rejection of a specialty license plate requested by the Sons of Confederate Veterans (SCV) violated the First Amendment. SCV argued that because the Board’s rejection of the proposed plate design was based on the depiction of a Confederate flag, it constituted impermissible viewpoint discrimination. See Walker, 135 S.Ct. at 2245. The Supreme Court disagreed. It held that although the slogans and graphics contained on Texas specialty plates were first proposed by private parties, the State of Texas, acting through the Board, con*966trolled the messages that could be expressed, took ownership of any approved specialty design, and identified the slogans and graphics as its own by affixing the state’s name to the approved plate designs. Id. at 2250-51. Based on these facts, the Supreme Court concluded that specialty plates constitute government speech by the State of Texas because the plates “ ‘are meant to convey and have the effect of conveying a government message.’ ” Id. at 2251 (quoting Pleasant Grove City v. Summum, 555 U.S. 460, 472, 129 S.Ct. 1125, 172 L.Ed.2d 853 (2009)). Consequently, the Court held that SCV could not force the State of Texas to adopt as the state’s message the specialty plate design proposed by SCV. The Court further held that Texas’s decision not to adopt SCVs message as the state’s message did not implicate the First Amendment. See id. at 2253.
Where the Supreme Court has concluded the graphics and slogans contained on specialty plates proposed by private individuals — but approved and adopted by the State of Texas — constitute government speech, it follows that the graphic and slogan on the standard plate adopted by Oklahoma to convey a message promoting the state also constitute government speech. And I agree with the majority’s thoughtful conclusion that the message conveyed by the standard plate is the promotion of Oklahoma’s Native American heritage.2 Accordingly, I would hold that the Oklahoma license plate is speech, albeit government speech.
Having determined the license plate is speech, I would conclude that this case turns not on whether Mr. Cressman objects to the image, as opposed to the words, depicted on the license plate, but rather on the application of traditional First Amendment principles governing compelled speech. See Texas v. Johnson, 491 U.S. 397, 416, 109 S.Ct. 2533, 105 L.Ed.2d 342 (1989) (indicating that the distinction between pure speech and expressive conduct “is of no moment where the nonverbal conduct is expressive” and where the government action is related to that expression); 1 Rodney A. Smolla, Smolla & Nimmer on Freedom of Speech § 11:19 (2015) (“The key to understanding First Amendment cases involving symbolic speech or expressive conduct is that such cases are not different in kind from other First Amendment cases. The same basic analytical structure applies to such cases as to most other First Amendment conflicts.”). That is, once a particular activity is deemed sufficiently expressive to trigger the First Amendment, courts apply the same First Amendment analysis to determine whether the government may permissibly compel an individual to speak, without regard for whether the speech is pure or symbolic. See, e.g., Hurley v. Irish-Am. Gay, Lesbian, & Bisexual Grp. of Boston, 515 U.S. 557, 568-70, 572-81, 115 S.Ct. 2338, 132 L.Ed.2d 487 (1995) (determining that the conduct of marching in a parade was sufficiently expressive to qualify as speech, before then applying the *967standard compelled speech analysis); W. Va. State Bd. of Educ. v. Barnette, 319 U.S. 624, 632, 642, 63 S.Ct. 1178, 87 L.Ed. 1628 (1943) (determining that a mandatory flag salute is a form of speech, and then treating it no differently than a compelled oral pledge for purposes of First Amendment analysis). Nor has the Supreme Court recognized any lesser intrusion caused by compelled symbolic speech that would justify lesser restraint than on compelled pure speech. Indeed, the Supreme Court noted in Wooley v. Maynard that “the affirmative act of a flag, salute,” a form of symbolic speech, “involved a more serious infringement upon personal liberties than the passive act of carrying the state motto on a license plate,” a form of pure speech. 430 U.S. 705, 715, 97 S.Ct. 1428, 51 L.Ed.2d 752 (1977). Yet the Supreme Court has limited the state’s power to compel a flag salute and to compel an individual to display a license plate bearing the words “Live Free or Die,” using the same First Amendment restrictions.3 See, e.g., Wooley, 430 U.S. at 715, 97 S.Ct. 1428; Barnette, 319 U.S. at 642, 63 S.Ct. 1178.
In sum, I would hold the Oklahoma standard license plate contains a slogan and graphic that together communicate a message from the Oklahoma government promoting the state’s Native American heritage — government speech. To determine whether Mr. Cressman can be compelled to carry that message on his personal automobile, I would turn to standard principles governing the restrictions on compelled speech.
Typically, government speech is exempt from scrutiny under the First Amendment. See Summum, 555 U.S. at 467, 129 S.Ct. 1125. But in Walker, the Supreme Court reaffirmed its prior holding in Wooley that the free speech rights of private individuals are implicated by governmental messages contained on license plates. This is because the individuals are compelled to “use their private automobiles as a ‘mobile billboard’ for the State’s ideological message.” Walker, 135 S.Ct. at 2252-53 (quoting Wooley, 430 U.S. at 717 n. 15, 97 S.Ct. 1428). Accordingly, the Court cautioned in Walker that “we have recognized that the First Apiendment stringently limits a *968State’s authority to compel a private party to express a view with which the private party disagrees.” Id.; see also Johanns v. Livestock Mktg. Ass’n, 544 U.S. 550, 557, 125 S.Ct. 2055, 161 L.Ed.2d 896 (2005) (describing “true ‘eompelled-speech’ cases” as those “in which an individual is obliged personally to express a message he disagrees with, imposed by the government”); Glickman v. Wileman Bros. & Elliott, Inc., 521 U.S. 457, 471, 117 S.Ct. 2130, 138 L.Ed.2d 585 (1997) (characterizing Wooley as a case in which private individuals were required “to use their own property to convey an antagonistic ideological message”).
As the majority has explained in detail, Mr. Cressman does not disagree with the message Oklahoma intended to convey with its standard license plate. Maj. Op. at 963-64. And he has directed us to no evidence supporting his assertion that third parties would interpret the graphic as a message promoting pantheism, the message with which he disagrees. See Cressman I, 719 F.3d at 1154 (noting that “further factual development through discovery may or may not support [Mr. Cressmaris] allegation” that viewers of the Oklahoma standard license plate would understand it “conveys a message that promotes pantheism, panentheism, polytheism, and/or animism”); see also Troster v. Pa. State Dept. of Corr., 65 F.3d 1086 (3rd Cir.1995) (affirming the district court’s denial of a preliminary injunction where the plaintiff presented no empirical evidence suggesting that third parties would consider a flag patch on a correctional officer’s uniform as communicating a message).
Therefore, I join in the majority’s conclusion that under the facts before us, Mr. Cressmaris compelled speech claim fails. See Glickman, 521 U.S. at 471, 117 S.Ct. 2130 (rejecting fruit growers’ compelled speech challenge to mandatory assessments to pay for generic advertising and stating, “With trivial exceptions on which the [district] court did not rely, none of the generic advertising conveys any message with which respondents disagree.” (footnote omitted)).

. The district court reached a similar conclusion when it considered the license plate as a whole. See Cressman v. Thompson, No. CIV-11-1290-HE, 2014 WL 131715, at *5 (W.D.Okla. Jan. 14, 2014) ("Of course, the Oklahoma standard license plate, taken as a whole and not focusing purely on the disputed image, does convey some message. The plate also prominently includes the word ‘OKLAHOMA’ and the words 'NATIVE AMERICAN'] A reasonable observer would likely assume something akin to what the evidence suggests Oklahoma was trying to convey — that Oklahoma is Native America, or some formulation similar to that.").


. I part ways with the majority's decision to focus solely on the graphic image of the kneeling Native American in determining the meaning third parties would draw from the license plate. The State of Oklahoma chose to deliver its governmental message through the use of words and the graphic. Although Mr. Cressman raises no objection to the slogan, “Native America,” a fair understanding of the message communicated by the government and perceived by third parties can be gleaned only by considering the government's speech on its standard plate as a whole. Cf. Riley v. Nat’l Fed'n of the Blind of N.C., Inc., 487 U.S. 781, 796, 108 S.Ct. 2667, 101 L.Ed.2d 669 (1988) ("Our lodestars in deciding what level of scrutiny to apply to a compelled statement must be the nature of the speech taken as a whole and the effect of the compelled statement thereon.”).


. Although I agree with the majority's underlying premise that courts treat words differently from images or symbols, in my view, they do so only in the context of determining whether a particular incidence of expression is speech protected by the First Amendment. For example, the majority relies on Texas v. Johnson, 491 U.S. 397, 406, 109 S.Ct. 2533, 105 L.Ed.2d 342 (1989), for the proposition that the Supreme Court “has recognized a clear distinction between symbolic speech and pure speech.” Maj. Op. at 960. I agree that Johnson supports such a proposition, but Johnson does so in the very context of determining whether the act of burning a flag was sufficiently expressive to qualify as First-Amendment-protected expression. Once the Court determined the flag burning was expressive, it applied the "bedrock principle underlying the First Amendment” that “the government may not prohibit expression of an idea simply because society finds the idea itself offensive or disagreeable.” Johnson, 491 U.S. at 406, 414, 109 S.Ct. 2533. That is, once the Court determined that the symbolic act of burning the flag was speech, it treated that act no differently from pure speech. As I see it, the first question is whether the case involves speech entitled to the protections afforded by the First Amendment. If it is speech, the next issue is the level of protection required.
Here, the Supreme Court has answered the first question by holding in Walker, that a state’s approval of slogans and graphics for display on its license plates is speech. Thus, I would proceed directly to the second question and hold that an individual, like Mr. Cressman, cannot be compelled to deliver a message with which he disagrees. But Mr. Cressman’s compelled speech challenge fails because he has expressly limited the basis of his disagreement to a message he has not shown the license plate was intended or understood to convey.